Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
In their 10/26/2021 response to the 9/1/2021 Restriction Requirement, Applicants elected Group I, claims 1-14, 17, 21, and 22. Claims 15 and 16, constituting Group II, were canceled. 
Since claims 1-14, 17, 21, and 22 are found to be directed to an allowable product, pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. §121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. Donald Walker, on 12/14/2021.


On page 2 of the claims, in claim 1, at line 6 and line 7, in claim 2 at line 15, and in claim 3 at line 20 the erroneous 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is replaced with R'.

On page 7 of the claims:
	Claim 18 was canceled.
  	Claim 19 was amended to read:
A method for treating pulmonary artery hypertension, primary hypertension, refractory hypertension, diabetic nephropathy and intracranial vasospasm in a subject in need thereof, comprising administering a therapeutically effective amount of the pharmaceutical composition as defined in claim 1 to the subject.

Claim 20 was amended to read:
A method for treating pulmonary artery hypertension, primary hypertension, refractory hypertension, diabetic nephropathy and intracranial vasospasm in a subject in need thereof, comprising administering a therapeutically effective amount of the pharmaceutical composition as defined in claim 17 to the subject.

Conclusion
Claims 1-14, 17, and 19-22 are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622